FILED
                            NOT FOR PUBLICATION                              FEB 13 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

In re: JERRY GREENWOOD and                       No. 12-60063
EUGENIA GREENWOOD,
                                                 BAP No. 12-1204
              Debtors,

                                                 MEMORANDUM*
JERRY GREENWOOD and EUGENIA
GREENWOOD,

              Appellants,

  v.

ANGELIQUE L.M CLARK, Trustee and
ONEWEST BANK,

              Appellees.



In re: JERRY GREENWOOD and                       No. 12-60064
EUGENIA GREENWOOD,
                                                 BAP No. 12-1244
              Debtors,


JERRY GREENWOOD and EUGENIA
GREENWOOD,

              Appellants,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  v.

ANGELIQUE L.M CLARK, Trustee and
ONEWEST BANK,

               Appellees.


                            Appeals from the Ninth Circuit
                             Bankruptcy Appellate Panel
             Kirscher, Hollowell, and Dunn, Bankruptcy Judges, Presiding

                            Submitted February 10, 2015**
                               San Francisco California

Before: THOMAS, Chief Judge, and TASHIMA and McKEOWN, Circuit Judges.

       Jerry and Eugenia Greenwood appeal from the Bankruptcy Appellate

Panel’s order dismissing their appeal from the United States Bankruptcy Court for

the District of Nevada for lack of standing. We affirm. Because the parties are

familiar with the history of the case, we need not recount it here. We review the

issue of whether appellants have standing de novo. Natural Res. Def. Council v.

EPA, 542 F.3d 1235, 1244 (9th Cir. 2008); see also Wiersma v. Bank of the West

(In re Wiersma), 483 F.3d 933, 938 (9th Cir. 2007). “Only persons who are




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
directly and adversely affected pecuniarily by an order have standing to appeal the

order.” Paine v. Dickey (In re Paine), 250 B.R. 99, 104 (B.A.P. 9th Cir. 2000).

      The Greenwoods, Chapter 7 debtors, failed to establish an interest from

which they could benefit in pursuing their appeal. Their claimed homestead

exemption falls under 11 U.S.C. § 522(g)(1)’s prohibition on exemption of

voluntarily transferred property. See Glass v. Hitt (In re Glass), 60 F.3d 565, 569

(9th Cir. 1995) (trustee’s mere threat of seeking avoidance sufficed to meet the

threshold level of action necessary to trigger § 522(g)); Hunter v. Snyder (In re

Snyder), 108 B.R. 150, 153 (Bankr. N.D. Ohio 1989) (settlement of an adversary

proceeding suffices to invoke § 522(g)).

      In order to show that their homestead exemption might be preserved under §

522(g)(1) as against the lienholder, the Greenwoods were required to demonstrate

that their grant of a security interest in excess of the property’s value was not

voluntary. 11 U.S.C. § 522(g)(1); see also Rodriguez v. Dorine’s Bail Bonds, Inc.

(In re Rodriguez), 361 B.R. 887, 892 (Bankr. D. Ariz. 2007). There is no evidence

in the record indicating that the transfer of the deed of trust encumbering the home

was involuntary, and the Greenwoods offer none. As a result, the transfer is

ineligible for exemption under § 522(g)(1), and the Greenwoods lack a personal




                                           3
stake in the challenged settlement order and related orders sufficient to establish

standing.

      The motion to dismiss is denied as moot.

      AFFIRMED.




                                           4